DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
In the amendment dated 4/28/2021, the following has occurred: Claims 1, 2, 4, and 5 have been amended; Claims 3 and 6 have been canceled.
Claims 1, 2, 4, and 5 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
The arguments submitted 4/28/2021 have been considered but do not place the application in condition for allowance. The amendments overcome the prior § 112 rejections and clarify the structure of the controllers. The rejections rely on Hitachi (JP 2012-222913) in view of Kain (US 2017/0346308). Although arguments have been advanced that “the controllers in the prior art do not inherently possess the function claimed,” no specific argument has been advanced that Kain does not render obvious the a master controller “configured to communicate while alternating a cell controller to which to transmit data and a cell controller from which to receive data.” Kain teaches a bidirectional battery management system wherein the master controller can begin a daisy-chain transmission beginning at the first node in the chain and moving through the last node (Fig. 5a, paras 0067-0068), or beginning at the last node and moving through the first node back to the master controller (Fig. 5b, para 0069). It therefore would have been obvious to modify the controller in Hitachi to, at least sometimes, “alternate” the direction of flow Hitachi referring to an “alternating master-on-top and master-on-bottom” setup), such that a “wakeup signal transmission” as taught in Hitachi will be followed by a receipt of data “from the first cell controller after a second predetermined time from a wakeup signal transmission to the third cell controller,” with the motivation to balance the power being drawn by the blocks of an inter-block communication network (see paras 0021-0022). 

Claim Rejections - 35 USC § 103
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 2012-222913 to Hitachi Ltd., Examiner cites to provided English translation) in view of Kain (US 2017/0346308 to Kain et al.).
	Regarding Claim 1, Hitachi teaches:
a wireless battery system (lines 150-156) comprising a plurality of cell controllers 20/30 connected to battery cells (Fig. 1 , lines 90-104)
a battery controller 200 which is connected by radio with the plurality of cell controllers (lines 98-107)
wherein the battery controller and the plurality of cell controllers are connected by radio in a daisy chain manner (Figs. 2 and 6)
wherein the plurality of cell controllers can be controlled by passively receiving a signal from the battery controller 200 (see e.g. lines 265-280)
wherein the plurality of cell controllers operate with the power of the battery cells (lines 122-130)
wherein the cell controllers include at least controllers in the chain (Figs.)
whereupon passively receiving a wakeup signal from a prior link in the chain, a battery cell returns a reply signal indicating reception of the data to the prior link (lines 132-150, Fig. 2)
wherein the second link in the chain adds the battery states of the battery cells connected to the second controller to the incoming data and transmit the battery states to the third cell controller or the battery controller (Figs. 2-6, lines 157-162) 
wherein the plurality of cell controllers communicates while alternating between transmitting and receiving data (lines 137-155, Figs. 2 and 6, etc.)
	Hitachi does not explicitly teach:
wherein the battery controller is alternating by transmitting wakeup signal to one cell controller on either end of the daisy chain, back and forth
wherein upon receiving battery states from the third cell controller, the second controller adds its battery states and transits the whole package to the first cell controller
	Kain, however, from the same field of invention, regarding a battery management system, teaches a reversible system that flips the order of communications in order to balance thpower draw in the inter-block communication network (Figs. 5A-B and paras 0021-0022). It therefore would have been obvious to modify the controller in Hitachi to, at least sometimes, “alternate” the direction of flow in the daisy chain (see para 0022 of Hitachi referring to an “alternating master-on-top and master-on-bottom” setup), such that a “wakeup signal transmission” as taught in Hitachi will be followed by a receipt of data “from the first cell controller after a second predetermined time from a wakeup signal transmission to the third cell controller,” with the motivation to balance the power being drawn by the blocks of an inter-block communication network (see paras 0021-0022). For further evidence of ordinary skill in the art regarding conventional techniques designed to balance power usage across daisy-chains see Okuda (US 2015/0280463), also from the same field of invention, which teaches a fixed length packet for use in a daisy-chained battery management system (abstract), wherein battery states are appended to the message being transmitted downstream in the chain (Figs. 6A-6B). 
	Regarding Claim 2
wherein the battery controller is capable of transmitting a wakeup signal to the plurality of cell controllers (lines 94-108, 209-245)
and wherein the cell controllers transmit the states of the battery cells to the battery controller in response to the wakeup signal (Fig. 1, Fig. 6, e.g. lines 125-155)
	While Hitachi does not explicitly teach “periodically” transmitting a wakeup signal, Hitachi appears to render that obvious in view of the ordinary skill in the art, wherein wakeup signals with arbitrary periods were normal to implement around usage schedules for battery packs, or during downtime to monitor battery charge. See also Kikuchi (US 2014/0312913), from the same field of invention, regarding a battery monitoring system, which teaches periodic wakeups to monitor battery state (Fig. 4, paras 0048-0052, etc.). 
	Regarding Claim 5, Hitachi teaches:
wherein the cell controllers are capable of transmitting for a predetermined time even after completing data transmission in order to equalize time for data transmission amongst the cell controllers
	Hitachi appears to teach a controller capable of the claimed intended use. Even if the limitation were written to require some positive structure, however, such operations were conventional in the art. Okuda (US 2015/0280463), for example, teaches a fixed length packet for use in a daisy-chained battery management system (abstract). It would have been obvious to one of ordinary skill in the art to modify Hitachi with the teachings of Okuda with the motivation to balance data communication across the controllers (see e.g. paras 0007-0010 of Okuda).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 2012-222913 to Hitachi Ltd., Examiner cites to provided English translation) in view of Kain (US 2017/0346308 to Kain et al.) in further view of Iwasawa (US 2015/0357685 to Iwasawa et al.).
	Regarding Claim 4
wherein each cell controller has an antenna for transmitting and receiving data (lines 327-331)
	Hitachi does not explicitly teach:
wherein each antenna has a directionality that is made stronger toward the antenna of the controllers from which to receive data or to which to transmit data
	Iwasawa, however, from the same field of invention, regarding a battery management system, teaches wave propagation (Fig. 3) via controller antennae with strong directionality and high gain in the horizontal direction so as to propagate with high efficiency (para 0045). It would have been obvious to one of ordinary skill in the to provide such directed antennae in Hitachi with the motivation to enhance the communication efficiency of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0254667
US 2015/0104673
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723